 
 
IB 
Union Calendar No. 403
111th CONGRESS 2d Session 
H. R. 3190
[Report No. 111–676] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2009 
Mr. Johnson of Georgia (for himself and Mr. Conyers) introduced the following bill; which was referred to the Committee on the Judiciary 
 

December 8, 2010
Additional sponsors: Mr. Boucher and Ms. Jackson Lee of Texas


December 8, 2010
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed




A BILL 
To restore the rule that agreements between manufacturers and retailers, distributors, or wholesalers to set the price below which the manufacturer’s product or service cannot be sold violates the Sherman Act. 
 
 
1.Short titleThis Act may be cited as the Discount Pricing Consumer Protection Act of 2009. 
2.Prohibition on minimum resale price maintenanceAny agreement setting a price below which a product or service cannot be sold by a retailer, wholesaler, or distributor shall violate section 1 of the Sherman Act (15 U.S.C. 1). 
3.Effective dateThis Act shall take effect 90 days after the date of the enactment of this Act. 
 

December 8, 2010
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
